Citation Nr: 0516223	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  05-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted an increased rating of 50 
percent for the veteran's service-connected psychiatric 
disorder, effective March 10, 2004.  The veteran appealed, 
contending that a higher rating was warranted.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2005, a 
transcript of which is of record.

The record reflects that the veteran has submitted evidence 
directly to the Board, accompanied by a waiver of initial 
consideration by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

For good or sufficient cause shown, the veteran's appeal has 
been advanced on the docket in accord with 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected dysthymic disorder is 
manifest, in part, by symptoms of anxiety, depression, and 
chronic sleep impairment.

3.  The veteran's service-connected dysthymic disorder is not 
manifest by deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected dysthymic disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9433 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in March 2004, which was clearly before 
the April 2004 rating decision which is the subject of this 
appeal.  This correspondence informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the November 2004 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the schedular criteria for a higher disability 
rating.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the April 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he was accorded examinations in conjunction 
with this case in April and September 2004.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for an 
acquired psychiatric disorder, then diagnosed as 
psychoneurosis, by an October 1950 rating decision.  This 
decision noted that the veteran suffered from this disability 
while in service.  A 30 percent rating was assigned, 
effective May 8, 1950.

The veteran initiated his current increased rating claim in 
March 2004.  Various medical records were subsequently added 
to the file which cover a period from 2003 to 2005.  Among 
other things, these record reflect he was treated and 
evaluated for his service-connected psychiatric disorder on a 
variety of occasions.

Outpatient treatment records dated in October 2003 note, in 
part, that the veteran was ambulatory, well dressed and 
groomed, and oriented times 4, with coherent speech.  He 
reported that he continued to have a problem sleeping at 
night.  In addition, it was noted that his anxiety was 
controlled with medication.  His decision making, 
relationship, energy, motivation, and self-esteem were all 
found to be good.  His affect was slightly anxious.  
Moreover, there was no suicidal risk.  Diagnosis was 
dysthymia, chronic, improving with medication.

In April 2004, the veteran underwent a VA mental disorders 
examination at which the examiner noted that the claims file 
had been reviewed prior to completion of the current 
evaluation.  Regarding the current severity of his service-
connected psychiatric disorder, the veteran reported that he 
was treated about every 3 months at the VA hospital.  He also 
reported that his depression was sometimes worse and 
sometimes better depending on what happens, seemingly 
indicating that it was reactive to stressors.  Further, he 
reported that over the last couple of years it had been worse 
because of his wife's health.  He indicated that she was 
legally blind, had Alzheimer's disease, and had had a heart 
attack.  Moreover, he reported that there was a period about 
2 years earlier when he got very paranoid and thought people 
were breaking into the house.  He reported that he was 
hospitalized overnight at that time, did not remember going 
home, but after a few days he was all right.  In addition, he 
reported having had 2 previous heart attacks, the most recent 
occurring in January 2003, after which he had a stent placed.  
His current medications included atenolol, lisinopril, 
simvastatin, valporic acid, clorazepate dipotassium, 
hydrochloride, Foltx, and aspirin.

On examination, it was noted that the veteran presented in 
casual clothing with good grooming and personal hygiene.  
Interpersonally, he was found to be cooperative and 
attentive.  Eye contact, mannerisms, facial expression, and 
motor activity were all within normal limits.  His observed 
quality of mood was euthymic with full affect.  He was also 
found to be alert and well oriented.  No disruption of speech 
or thought processes was noted, and there was no disruption 
in communication.  Moreover, there was no evidence of any 
significant memory impairment.  He had no problems with 
attention and concentration.  He indicated that his current 
psychological symptomatology was mainly with trouble 
sleeping.  For example, he indicated that he had difficulty 
going to sleep and then woke up frequently.  In addition, he 
reported that he had difficulty watching Army movies.  He 
denied any panic attacks.  He did voice some anxiety about 
paying bills, and it was noted that he had a somewhat anxious 
tone throughout the evaluation.  He further indicated that he 
continued to have depressed mood most of the time, and 
worried about little things.  Nevertheless, he denied any 
suicidal or homicidal ideation.  

Regarding daily activities and functioning, the veteran 
indicated that in the winter time he spent most of his time 
in the house, but there were occasions where he would walk 
outside in the woods.  In the summer, he would cut the grass.  
He also indicated that he went to church.  However, he 
reported that most of his time was now spent taking care of 
his wife who was ill.

Based on the foregoing, the examiner diagnosed dysthymic 
disorder.  Further, the examiner assigned a current global 
assessment of functioning (GAF) score of 55.  It is noted 
that GAF scores of 51 to 60 reflect moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
accepted by the VA in 38 C.F.R. §§ 4.125, 4.130).  The 
veteran was found to be competent for VA purposes.

Outpatient treatment records dated in August 2004 noted that 
the veteran came in ambulatory, alert, oriented times 4, 
coherent, and stating that he still had cycles of flashbacks, 
recollection of combat experience while on active duty.  
Further, he still had elements of depression symptoms and 
post-traumatic stress disorder (PTSD) - hypervigilance, 
avoidance of war movies, startle response to gun fire, 
irritability, and numb feeling when he thought about it.  
Diagnoses were PTSD, and chronic dysthymia.  A GAF score of 
55 was assigned.

In September 2004, the veteran underwent a new VA mental 
disorders examination, which was conducted by a different 
examiner than the one in April 2004.  This examiner also 
noted that the claims file had been reviewed prior to the 
examination.  At this examination, the veteran reported, in 
part, that at the present time he did not like people behind 
him, that he was anxious, he felt sad, he did not cry, his 
sleep was interrupted, his appetite was okay, his 
concentration was fair, his temper was good, and that he had 
fair interest and energy.  He also reported that his mood was 
some days better than others.  He had had no suicide 
attempts, and no panic attacks.  Further, it was noted that 
he had no inpatient treatment, but that he received 
outpatient treatment through VA.  In addition, it was noted 
that he retired after having a heart attack at age 62.  
Regarding social activities, it was noted that he lived with 
his wife, who was in poor health.  He did limited chores 
around the house.  He also had some friends.  Additionally, 
he indicated that he sat around.  He had trouble with his 
vision, so he could not watch television or read much.  He 
went to church.  With respect to his current psychosocial 
level of functioning, it was reiterated that he was retired, 
that he did limited chores around the house, and that he 
looked after his wife who had dementia.  It was further noted 
that his physical health was not good, and that he had some 
friends and limited recreational and leisure pursuits.

On examination, the veteran was found to be alert and 
cooperative.  It was noted that he was casually but neatly 
dressed, that he answered questions, and volunteered 
information.  There were no loose associations or flight of 
ideas.  Further, there were no bizarre motor movements or 
tics.  His mood was found to be a bit tense, but cooperative 
and friendly.  His affect was found to be appropriate.  
Nevertheless, he did have a sleep disturbance and some 
intrusive thoughts.  However, there was no homicidal or 
suicidal ideation or intent.  There was also no impairment of 
thought processes or communication.  There was decreased 
interest and energy and sadness.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was found to be oriented times 3.  Moreover, his memory, both 
recent and remote, appeared to be adequate.  Similarly, 
insight and judgment appeared to be adequate, as was 
intellectual capacity.

Based on the foregoing, the examiner diagnosed dysthymia with 
anxiety features.  The examiner also assigned a current GAF 
score of 55 with moderate impairment of psychosocial 
functioning.  In addition, the veteran was found to be 
capable of managing his own financial affairs.

Outpatient treatment records dated in February 2005 note that 
the veteran reported that he was exposed to combat and 
traumatic events while on active duty, as a result of which 
he developed PTSD symptoms of intrusive thoughts and 
flashbacks of the traumatic experiences.  He also asserted 
that these symptoms resulted in the loss of his first and 
second wife due to his nightmares with striking out behavior.  
He reported that his third wife, of 32 years, understood what 
he had, but that he now slept alone in another room.  It was 
noted that his PTSD symptoms continued, as did dysthymia 
symptoms, and more when he ran out of meds.  Diagnoses were 
prolonged PTSD and chronic dysthymia.  A GAF score of 51 was 
assigned.

At his April 2005 hearing, the veteran provided testimony 
regarding his current symptomatology.  He indicated that he 
did not do too much stuff  around the house, that he was 
sometimes all upset and nervous, that he had difficulty 
making good decisions ("I mess up yes on lots of things."), 
difficulty adapting to stressful situations, flashbacks, 
trouble sleeping, and memory problems.  He denied panic 
attacks.  In addition, he reported that he received treatment 
for his psychiatric problems every 3 months at the VA 
hospital.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9433 provides that a dysthymic disorder is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
dysthymic disorder.

As an initial matter, the Board notes that the competent 
medical evidence shows diagnoses of both dysthymic disorder 
and PTSD.  However, for the purposes of this case, all of the 
veteran's psychiatric impairment will be considered as due to 
the service-connected disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the competent medical evidence 
clearly reflects that the veteran's service-connected 
dysthymic disorder is manifest, in part, by symptoms of 
anxiety, depression, and chronic sleep impairment.  However, 
this specific symptomatology is recognized as part of the 
criteria for a schedular rating of 30 percent.  Consequently, 
it does not support the veteran's claim for a rating in 
excess of 50 percent.

The Board further finds that the veteran's service-connected 
dysthymic disorder is not manifest by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Initially, the Board notes that the outpatient treatment 
records and the VA examinations have all assigned GAF scores 
which indicate no more than moderate difficulty in social, 
occupational, or school functioning.  Further, on the April 
2004 VA examination he was found to have no disruption of 
thought processes, and he had no problems with attention and 
concentration.  There were no loose associations or flight of 
ideas found on the subsequent September 2004 VA examination.  
Moreover, this examination noted that his insight and 
judgment appeared to be adequate, as was intellectual 
capacity.

The record consistently shows that the veteran's psychiatric 
disorder has not resulted in suicidal ideation.  For example, 
the October 2003 records note that he was not a suicidal 
risk.  He denied any suicidal or homicidal ideation on the 
April 2004 VA examination.  Similarly, the September 2004 VA 
examination found there was no homicidal or suicidal ideation 
or intent.  This examination also noted that he had had no 
suicide attempts in the past.

None of the competent medical evidence of record supports a 
finding that the veteran's service-connected psychiatric 
disorder has resulted in obsessional rituals which interfere 
with routine activities.  For example, the September 2004 VA 
examination noted that, despite the veteran's poor health, he 
still managed to do limited chores around his house, and had 
limited recreational and leisure pursuits.  Moreover, both 
the April 2004 and September 2004 examinations determined 
that he was competent.

The record does not reflect that the veteran's speech is 
intermittently illogical, obscure, or irrelevant.  No 
disruption of speech or thought processes was noted on the 
April 2004 VA examination, and there was no disruption in 
communication.  Similarly, the September 2004 VA examination 
found no impairment of thought processes or communication.

The Board acknowledges that the September 2004 VA examination 
found the veteran to have decreased interest and energy and 
sadness.  However, the record consistently reflects that he 
has denied any panic attacks, to include both the April and 
September 2004 VA examinations.  Further, despite his poor 
health, he continues to do limited chores around his house.  
The Board also notes that his inability to do more than 
limited chores appears, from the medical records, to be due 
to conditions other than the service-connected psychiatric 
disorder.  For example, it was noted that he retired after 
having a heart attack, and reported at the September 2004 VA 
examination that he had poor vision.  Consequently, the 
record does not reflect his service-connected psychiatric 
disorder has resulted in near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.

The Board also acknowledges that the veteran has reported 
periods of irritability.  However, the record does not 
reflect that his purported irritability constitutes impaired 
impulse control, especially as there does not appear to be 
any periods of violence.

The record does not reflect that the veteran's service-
connected psychiatric disorder has resulted in spatial 
disorientation.  He was found to be oriented times 4 in 
October 2003.  On the April 2004 VA examination, he was found 
to be alert and well oriented.  He was again found to be 
oriented times 4 in August 2004, and the September 2004 VA 
examination found that he was oriented times 3.

The record reflects that the veteran was noted to be well 
dressed and groomed in October 2003.  He presented at the 
April 2004 VA examination in casual clothing with good 
grooming and personal hygiene.  On the subsequent September 
2004 VA examination, it was noted that he was casually but 
neatly dressed.  Accordingly, the record does not reflect his 
service-connected psychiatric disorder has resulted in 
neglect of personal appearance and hygiene.

The Board notes that the veteran indicated at his April 2005 
hearing that he had difficulty adapting to stressful 
circumstances.  However, as already mentioned, the medical 
records reflect that he has consistently been assigned GAF 
scores which indicate no more than moderate symptoms or no 
more than moderate difficulty in social, occupational, or 
school functioning.  Thus, the record does not indicate that 
this difficulty is of such severity to warrant a rating in 
excess of 50 percent.

The Board further finds that the record does not reflect that 
the veteran's service-connected psychiatric disorder has 
resulted in the inability to establish and maintain effective 
relationships.  Although the veteran has been married 3 
times, the record reflects he has been married to his current 
spouse for many years.  Moreover, the September 2004 VA 
examination noted that he did have some friends, as well as 
limited recreational and leisure pursuits.

The Board notes that the veteran has reported other symptoms, 
such as flashbacks and intrusive thoughts.  Nevertheless, as 
the clinicians who have evaluated the veteran have 
consistently assigned GAF scores indicating no more than 
moderate symptoms or no more than moderate than moderate 
difficulty in social, occupational, or school functioning, 
the Board finds that the overall severity of the service-
connected psychiatric disorder is adequately reflected by the 
current 50 percent rating.  As such, the veteran does not 
meet or nearly approximate the criteria for the next higher 
rating of 70 percent under the schedular criteria.

The Board further notes that nothing indicates that the 
veteran's service-connected psychiatric disorder is manifest 
by total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  As 
such, he does not satisfy the criteria for a 100 percent 
rating either.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his dysthymic disorder.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


